Citation Nr: 1532377	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for low back pain with moderate degenerative changes of the lumbar spine (a lumbar spine disability), to include as secondary to service-connected residuals of a left distal tibia and fibula fracture.  

2.  Entitlement to service connection for mild degenerative arthritis of the right knee (a right knee disability), to include as secondary to service-connected residuals of a left distal tibia and fibula fracture.  

3.  Entitlement to an increased disability rating in excess of 10 percent prior to March 5, 2009, and in excess of 20 percent thereafter, for residuals of a left distal tibia and fibula fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1968 to June 1969.  The Veteran has additional service in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to an increased rating in excess of 10 percent disabling for residuals of a left distal tibia and fibula fracture, and denied service connection for lumbar spine and right knee disabilities, both to include as secondary to service-connected residuals of a left distal tibia and fibula fracture.  

In January 2015, the Board remanded the claim of entitlement to increased disability rating for residuals of a left distal tibia and fibula fracture for additional development.  In a May 2015 rating decision, the Appeals Management Center granted entitlement to a 20 percent disability rating, effective March 5, 2015.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also in January 2015, the Board denied the claims of entitlement to service connection for lumbar spine and right knee disabilities, both to include as secondary to service-connected residuals of a left distal tibia and fibula fracture.  In a June 2015 Joint Motion for Partial Remand, the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the January 2015 Board decision that denied entitlement to service connection for lumbar spine and right knee disabilities, and remanded the case to the Board for adjudication consistent with the Court's order, specifically for the Board to adequately consider the theory of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for lumbar spine and right knee disabilities, both to include as secondary to the Veteran's service connected residuals of a left distal tibia and fibula fracture, and the Veteran's claim of entitlement to an increased disability rating for residuals of a left distal tibia and fibula fracture.  See 38 C.F.R. § 19.9 (2014).  

Service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen, 7 Vet. App. at 448.  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  

The Veteran was afforded a VA examination in September 2011 in connection with his claims of service connection for lumbar spine and right knee disabilities.  Following examination, the VA examiner opined that that the Veteran's lumbar spine and right knee conditions were "less likely as not (less than 50/50 probability) caused by or a result of" residuals of a left distal tibia and fibula fracture.  The VA examiner further opined that it was more likely that non-service-connected degenerative changes of the lumbar spine affected the Veteran's postural control, which placed an increased burden on his knees and ankles.  

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In review of the opinion provided by the VA examiner, the Board finds the opinion to be inadequate for adjudication purposes.  While the September 2011 VA examiner discussed secondary causation, the VA examiner did not provide an opinion as to aggravation of the Veteran's lumbar spine and right knee disabilities by the service-connected residuals of a left distal tibia and fibula fracture.  Therefore, the Board finds the opinion provided by the September 2011 VA examiner to be inadequate for the purposes of adjudicating the Veteran's claims of service connection on a secondary theory of entitlement.  Accordingly, a new VA examination and opinion is needed to adequately consider entitlement to service connection for lumbar spine and right knee disabilities.  

In addition, in July 2015, the Veteran submitted additional evidence in support of all three issues on appeal.  The Veteran specifically identified that he was recently treated by a VA podiatrist in April 2015, and included a portion of the April 2015 VA treatment record.  The electronic medical evidence currently of record does not contain the April 2015 VA podiatry treatment record.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d).  VA's duty to assist a claimant particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  As the Veteran has identified VA treatment records relevant to the appeal, these records should be associated with the claims file prior to adjudication of the appeal.  Moreover, included with the July 2015 correspondence was a statement from the Veteran in which he specifically requested that the newly submitted evidence be remanded for initial review and adjudication by the AOJ.  The Veteran submitted an additional statement in July 2015 with attached medical evidence and again specifically requested that the newly submitted evidence be remand for initial review and adjudication by the AOJ.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated VA treatment records of the Veteran and associate them with the record.  

2. The AOJ should schedule the Veteran for a VA orthopedic examination to assist in determining the nature and etiology of the Veteran's lumbar spine and right knee disabilities, both to include as secondary to service-connected residuals of a left distal tibia and fibula fracture.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should offer the following opinions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's lumbar spine disability was (i) caused or (ii) aggravated (permanently worsened) by the service-connected residuals of a left distal tibia and fibula fracture?  

If the opinion is that the service-connected residuals of a left distal tibia and fibula fracture aggravated the lumbar spine disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability was (i) caused or (ii) aggravated (permanently worsened) by the service-connected residuals of a left distal tibia and fibula fracture?  

If the opinion is that the service-connected residuals of a left distal tibia and fibula fracture aggravated the right knee disability, the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record, to include the new evidence submitted by the Veteran.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

